Harrison, J.
I concur in the doctrine announced in paragraphs 11, 12, 16, and 18 of the syllabus to the opinion in this case written by Chief Justice Post, also in what is stated in paragraphs 2, 4, 7, 8, and 10 of the syllabus of the opinion written by Nor-val, J., of which I call attention to Nos. 7 and 8, stating:
“7. The legislature has the power to ratify the act of an outgoing state treasurer in turning over to his successor, as money, certificates of deposit issued by a bank.
“8. Held, that the record discloses such a ratification in this case.”
I also agree with Commissioner Irvine in the statement that “The deposit by Bartley, under the depository law, of the certificates received by him from Hill in the same bank which issued them, the cancellation of the certificates, and the state’s accepting a credit on open account, operated a novation, made the bank the state’s debtor, and *549released Hill from liability;” and also agree with the conclusion of Commissioner By an, that under the issues presented in the cause there was suffi-: cient evidence to sustain the verdict rendered, and it must therefore stand.
Eagan, C.
I agree with the conclusion of Byan, C., that the motion for a new trial must be overruled and judgment entered for the defendants. I also concur in the views expressed by the chief justice, and entirely agree with Irvine, C., that “The deposit by Bartley, under the depository law, of the certificates received by him from Hill, in the same bank which issued them, the cancellation of the certificates, and the state’s accepting a credit on open account for their amount, operated a novation, made the bank the state’s debtor, and released Hill from liability.” I also concur in points 2, 4, and 10 of the syllabus of the opinion by Norval, J.